Servers, C. J.
The plaintiff, in his petition, claimed to recover one hundred and fifty dollars, and the jury found that he was only entitled to $135.63. A motion for- a new trial was filed by the defendant, which was overruled on the twenty-fourth day of May, 1887, and afterwards, on the same day, the plaintiff asked leave to file a paper designated an “ amendment to petition, and offer to remit from verdict,” which is in the following words : “.Comes now the plaintiff above named, and amends .his petition, and amendment to petition filed by him,- by withdrawing from the same all claims for damage against the defendant in excess of *213$99.99, and he also offers to remit from the verdict of the jury returned herein in-his favor all amount found due him in excess of said sum of $99.99, and asks that judgment be rendered on said verdict for $99.99 only.” The defendant at the time objected to the filing of said paper, but the objection was overruled. Afterwards, on the same day, the defendant moved to strike the same from the files, but this was overruled. On the same day, but afterwards, judgment was rendered on the verdict for $99.99, and in June afterwards this appeal was taken. Counsel for plaintiff insist, as the amount in controversy, as shown by the pleadings, is less than one hundred dollars, and, therefore, as the trial judge has not certified any questions of law upon which it is deemed desirable to have the opinion of this court, that we do not have jurisdiction of this appeal. Code,' sec. 3173. Counsel cite and rely on Bateman v. Sisson, 70 Iowa, 518, and Milner v. Gross, 66 Iowa, 252, and we are unable to distinguish this case from those cited upon any logical . ground, and, therefore, this appeal must be
Dismissed.
Reed, J., dissenting.